DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites in its last line “a plurality of cells.” However, claim 1 recites in line 7 “a plurality of cells.” It is not clear if the last instance of “a plurality of cells” is intended to refer to the cells recited in line 7, or a different plurality of cells.
	Claims 2-6 inherit the same deficiency due to their dependence on claim 1.
	Appropriate correction is required. The limitation “a plurality of cells” in the last line of claim 1 is interpreted to mean “a plurality of sub-cells.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walter et al. (US 2012/0162771 A).
	For Applicant’s convenience, an annotated version of Walter Fig. 12 is provided below.

    PNG
    media_image1.png
    473
    472
    media_image1.png
    Greyscale

	Regarding claim 1 (as understood by the current claim language), Walter discloses a diffractive optical element comprising a diffraction layer (Fig. 1: 125 – diffractive grating), the diffraction layer including a high refractive index part in which a plurality of projections is arranged side by side in a cross-sectional shape (Fig. 1: 127 – protrusions), and a low refractive index part that has a lower refractive index than a refractive index of the high refractive index part and includes at least a recess formed between the projections (see Fig. 1: portions of ambient air 130 located between adjacent protrusions 127), a plurality of cells being arranged side by side (see Fig. 12), at least one of a pitch at which the projections are arranged and arrangement in an in-plane rotation direction being different for each cell (see Fig. 12 & para [0165]: different pitches), the pitch of the projections and the arrangement in the in-plane rotation direction being the same in the same cell (Fig. 12), light being shaped by a configuration as an assembly of the 
	Regarding claim 2, Walter discloses the composite cell has a shape obtained by combining a specific number of basic cells and dividing the combined basic cells into the specific number of parts (see annotated Fig. 12: dividing 2 cells into 1 part).  
	Regarding claim 3, Walter discloses when the composite cell is configured as a plurality of cells arranged side by side at an interval, a shape of the projections of the composite cell has a structure in which the shapes of the projections are virtually continuous at a position corresponding to a interval portion and a spatial period is the same (see annotated Fig. 12; compare with Fig. 9 & para [0056] of the present application as published, in which composite cells 10b are described as being arranged at an interval).  
	Regarding claim 4, Walter discloses a direction in which the composite cell is divided is a direction intersecting the specific direction or a direction intersecting a direction in which a plurality of composite cells is arranged side by side at an interval (see annotated Fig. 12).  

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 6 is allowable for at least the reason “the pitch of the projections of the diffraction grating included in the composite cell is larger than a maximum length of the outer shapes of the basic cells” as set forth in the claimed combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872